Citation Nr: 1422587	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-44 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed right shoulder disability, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO.

In June 2011, the Veteran testified from the RO by way of videoconference technology at hearing with an Acting Veterans Law Judge who has since retired.  The Veteran in a February 2012 letter was offered another hearing, but declined.

In March 2013, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

A review of the Veteran's Virtual VA and VMBS electronic claims file reveals copies of additional VA outpatient treatment records dated through August 2012.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his right shoulder disability had its onset during service, or was either caused or aggravated by a service-connected disability, namely thrombocytopenia (Werlhof's disease).

In the April 2012 remand, the Board instructed that the Veteran was to be afforded a VA examination in order to determine the nature and likely etiology of the claimed right shoulder disability.  

The Veteran was initially afforded an examination in April 2012. That examiner determined that the claimed right shoulder disability was less likely than not related to service, as there was no service treatment record evidence of any complaint or findings referable to the right shoulder.  He did not provide an opinion as to whether the disability was related to any service-connected disability.  

In December 2012, the Veteran's claims was reviewed by another examiner, who noted that the claimed right shoulder disability was less likely than not related to service, as he incorrectly identified that the Veteran was already service-connected for a right shoulder disability.  

The Board notes that the Veteran is service connected for a left, not right, shoulder disability.  Moreover, he found that the claimed right shoulder disability was less likely than not related to thrombocytopenia, as he found no medical literature evidence to connect this service-connected disability to rotator cuff injury or labrum tear.  He did not address whether the disability was related to any of Veteran's other service-connected disabilities.

The Veteran's claims file was reviewed again in March 2013.  That examiner diagnosed right shoulder labral tear and noted that he did not x-ray the Veteran's right shoulder because the Veteran was to submit a private MRI report to the RO.  He noted that the Veteran stated that he complained of right shoulder pain in service but did not have it documented anywhere in service.  

The examiner noted that, while he believed the Veteran, he was unable to find documentation of right shoulder issues while in service.  Therefore, the examiner found the disability to be less likely than not related to service.  

Subsequent to these examinations, in April 2013, the Veteran submitted a copy of a right shoulder MRI dated in November 2010.  This MRI showed an anterior labral tear, severe acromioclavicular joint arthropathy and inferior osteophytosis and well as subacromial spurring predisposing to anatomic impingement and mild subacromial/subdeltoid bursitis.

The Board also notes that a layperson is competent to report on matters observed or within his or her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470   (1994). 

In addition, such statements may not be discounted simply because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335-36  (Fed. Cir. 2006).  

In this case, the April 2012 and March 2013 VA examiners appear to discount the Veteran's competent report of right shoulder symptoms in and since the service based solely upon the lack of contemporaneous medical evidence.  They did not provide any other rationale for the opinion or state whether the Veteran's current right shoulder disability was related to in service.

Moreover, while the December 2012 VA examiner found it less likely than not that the Veteran's claimed right shoulder disability was related to service-connected thrombocytopenia, he did not address any of the other service-connected disabilities, to including degenerative joint disease of the left shoulder, degenerative disc disease of the cervical spine, left medical epicondylitis with olecranon spur, and right wrist strain.

Finally, none of these examiners had the opportunity to review and address the findings of the November 2010 MRI report.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, for these reasons, the Board finds that an additional medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Then the AOJ should take all indicated action to return the Veteran's claims file to the examiner who conducted the March 2013 VA examination, or if he is unavailable, to another appropriate medical professional to determine the nature and likely etiology of the claimed right shoulder disability.  If an examination is necessary, one should be provided. 

The VA examiner then should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability had its onset in service or was due to an injury or other event of service or otherwise was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disability, to include thrombocytopenia, degenerative joint disease of the left shoulder, degenerative disc disease of the cervical spine, left medical epicondylitis with olecranon spur, and right wrist strain.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

In providing the requested opinion, the examiner is asked to address the Veteran's report of onset of skin symptoms in service and right shoulder problems since service. The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale should be provided for any opinions expressed. The examiner should review the claims folder and should note that review in the examination report. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

2.  After completing all indicated development, the AOJ  should readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



